

114 S2582 IS: Midnight Rule Relief Act of 2016
U.S. Senate
2016-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2582IN THE SENATE OF THE UNITED STATESFebruary 25, 2016Mrs. Ernst (for herself and Mr. Johnson) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo ensure economic stability, accountability, and efficiency of Federal Government operations by
			 establishing a moratorium on midnight rules during a President’s final
			 days in office, and for other purposes.
	
 1.Short titleThis Act may be cited as the Midnight Rule Relief Act of 2016. 2.DefinitionsIn this Act:
 (1)AdministratorThe term Administrator means the Administrator of the Office of Information and Regulatory Affairs within the Office of Management and Budget.
 (2)AgencyThe term agency— (A)has the meaning given the term in section 551 of title 5, United States Code; and
 (B)does not include— (i)the Federal Election Commission;
 (ii)the Board of Governors of the Federal Reserve System; (iii)the Federal Deposit Insurance Corporation; or
 (iv)the United States Postal Service. (3)DeadlineThe term deadline means any date certain for fulfilling any obligation or exercising any authority established by or under—
 (A)any Federal statute or rule; or (B)any court order implementing any Federal statute, regulation, or rule.
 (4)Midnight ruleThe term midnight rule means an agency statement of general applicability and future effect, issued during the moratorium period, that—
 (A)is intended to have the force and effect of law; and (B)is designed—
 (i)to implement, interpret, or prescribe law or policy; or (ii)to describe the procedure or practice requirements of an agency.
 (5)Moratorium periodThe term moratorium period means the period beginning the day after the day referred to in section 1 of title 3, United States Code, and ending on January 20 of the following year, in which a President is not serving a consecutive term.
 (6)RuleThe term rule has the meaning given the term in section 551 of title 5, United States Code. (7)Small entityThe term small entity has the meaning given the term in section 601 of title 5, United States Code.
 3.Moratorium on midnight rulesExcept as provided under sections 4 and 5, during the moratorium period, an agency may not propose or finalize any midnight rule unless the Administrator finds the midnight rule will not result in any of the following:
 (1)An annual effect on the economy of $100,000,000 or more. (2)A major increase in costs or prices for consumers, individual industries, Federal, State, or local government agencies, or geographic regions.
 (3)Significant adverse effects on competition, employment, investment, productivity, innovation, or on the ability of United States-based enterprises to compete with foreign-based enterprises in domestic and export markets.
 (4)A significant economic impact on a substantial number of small entities. 4.Special rule on statutory, regulatory, and judicial deadlines (a)In generalSection 3 shall not apply with respect to any deadline for, relating to, or involving any midnight rule that—
 (1)was established before the beginning of the moratorium period; and (2)is required to occur during the moratorium period.
 (b)Publication of deadlinesNot later than 30 days after the beginning of a moratorium period, the Administrator shall identify and publish in the Federal Register a list of deadlines covered by subsection (a).
			5.Exceptions
 (a)Emergency exceptionSection 3 shall not apply to a midnight rule if the President determines by Executive order that the midnight rule is—
 (1)necessary because of an imminent threat to health or safety or other emergency; (2)necessary for the enforcement of criminal laws;
 (3)necessary for the national security of the United States; or (4)issued pursuant to any statute implementing an international trade agreement.
 (b)Deregulatory exceptionSection 3 shall not apply to a midnight rule if the Administrator— (1)finds the midnight rule is limited to repealing an existing rule; and
 (2)publishes a certification of that finding in the Federal Register.